J-S36031-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: E.C.                                      IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

APPEAL OF: N.C.                                  No. 2172 MDA 2015


                  Appeal from the Decree November 17, 2015,
          in the Court of Common Pleas of Lancaster County, Orphans’
                           Court, at No(s): 2014-1720

BEFORE: MUNDY, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                           FILED MAY 17, 2016

      N.C. (“Mother”) appeals from the decree dated and entered November

17, 2015,     in the Court of Common Pleas of Lancaster County by the

Honorable Jay J. Hoberg, granting the petition filed by Lancaster Children

and Youth Service Agency (“CYS”) to involuntarily terminate Mother’s

parental rights to the minor, male child, E.C. (born in December of 2012)

(“Child”), pursuant to section 2511(a)(1), (2), (6), and (8) and (b) of the

Adoption Act, 23 Pa. C.S.A. § 2511(a)(1), (2), (6), and (8) and (b).1        We

affirm.

      The trial court has set forth the relevant history of this case in its

Opinion.    See Trial Court Memorandum Opinion, 11/17/15, at 2-9.            We

adopt the trial court’s recitation for purposes of this appeal.    See id.    On

August 21, 2014, CYS filed a petition to terminate the parental rights of


1
  On December 15, 2015, the trial court terminated V.B.-F.’s (“Father”)
parental rights to Child. Father is not a party to this appeal, nor did he file a
separate appeal.
*Former Justice specially assigned to the Superior Court.
J-S36031-16


Mother to Child. On October 7, 2014 and August 11, 2015, the trial court

held hearings on that petition.        At the hearings, Robert Pratt, a CYS

supervisor, Suzanne Ail, Ph.D., a clinical psychologist; Angela Sypolt, CYS

caseworker; Franziska Sexton, Mother’s life coach; and Mother testified. On

November 17, 2015, the trial court terminated Mother’s parental rights to

Child.

         On December 15, 2015, Mother timely filed a notice of appeal, along

with a concise statement of errors complained of on appeal, pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

         Mother raises the following issues on appeal:

         1. Was the decision of the trial court based on insufficient
            evidence?

         2. Was the decision of the trial court against the weight of the
            evidence?

Mother’s Brief, at 4.

         In reviewing an appeal from a decree terminating parental rights, we

adhere to the following standard:

                [A]ppellate courts must apply an abuse of discretion
         standard when considering a trial court’s determination of a
         petition for termination of parental rights. As in dependency
         cases, our standard of review requires an appellate court to
         accept the findings of fact and credibility determinations of the
         trial court if they are supported by the record. In re: R.J.T.,
         608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
         are supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. Id.; R.I.S.,
         [614 Pa. 275, 284,] 36 A.3d 567, 572 (Pa. 2011) (plurality
         opinion)]. As has been often stated, an abuse of discretion does
         not result merely because the reviewing court might have

                                       -2-
J-S36031-16


     reached a different conclusion. Id.; see also Samuel Bassett
     v. Kia Motors America, Inc., 613 Pa. 371[, 455], 34 A.3d 1,
     51 (Pa. 2011); Christianson v. Ely, [575 Pa. 647, 654-655],
     838 A.2d 630, 634 (Pa. 2003). Instead, a decision may be
     reversed for an abuse of discretion only upon demonstration of
     manifest unreasonableness, partiality, prejudice, bias, or ill-will.
     Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., [608 Pa. at
     28-30], 9 A.3d at 1190. Therefore, even where the facts could
     support an opposite result, as is often the case in dependency
     and termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009).

     Moreover, we have explained:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa.Super. 2003)).




                                    -3-
J-S36031-16


     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en

banc).   Accordingly, for the purpose of our review, we will focus on the

termination of Mother’s parental rights pursuant to 23 Pa.C.S.A. §

2511(a)(8). The relevant statutory provisions state, in pertinent part:


         § 2511. Grounds for involuntary termination

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                            *        *           *

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

                             *        *           *
         (b) Other considerations.—[…]           With respect to any
         petition filed pursuant to subsection (a)(1), (6) or (8), the
         court shall not consider any efforts by the parent to remedy
         the conditions described therein which are first initiated
         subsequent to the giving of notice of the filing of the
         petition.

23 Pa.C.S.A. § 2511(a)(8) and (b).

     When considering a termination petition, the trial court must initially

focus on the conduct of the parent and determine whether statutory grounds

for termination under Section 2511(a) are met. In re Adoption of R.J.S.,


                                     -4-
J-S36031-16


901 A.2d at 508. Subsection (a)(8) requires clear and convincing proof “(1)

that the child has been removed from the care of the parent for at least

twelve (12) months; (2) that the conditions which had led to the removal or

placement of the child still exist; and (3) that termination of parental rights

would best serve the needs and welfare of the child.”       Id. at 511.   In a

Section 2511(a)(8) analysis, the focus is solely on whether the conditions

which led to the child’s initial placement continue to exist.    “Termination

under Section 2511(a)(8) does not require the court to evaluate a parent’s

current willingness or ability to remedy the conditions that initially caused

placement or the availability or efficacy of Agency services.” In re Z.P., 994

A.2d 1108, 1118 (Pa.Super. 2010) (citations omitted).         This Court has

explained:

        We recognize that the application of Section (a)(8) may
        seem harsh when the parent has begun to make progress
        toward resolving the problems that had led to removal of
        her children. … However, by allowing for termination when
        the conditions that led to removal of a child continue to
        exist after a year, the statute implicitly recognizes that a
        child’s life cannot be held in abeyance while a parent
        attempts to attain the maturity necessary to assume
        parenting responsibilities. The court cannot and will not
        subordinate indefinitely a child’s need for permanence and
        stability to a parent’s claims of progress and hope for the
        future. Indeed, we work under statutory and case law that
        contemplates only a short period of time, to wit eighteen
        (18) months, in which to complete the process of either
        reunification or adoption for a child who has been placed in
        foster care.

In re Adoption of R.J.S., 901 A.2d at 513 (emphasis in original) (citations

omitted).    “A parent is required to exert a sincere and genuine effort to

                                     -5-
J-S36031-16


maintain a parent-child relationship; the parent must use all available

resources to preserve the parental relationship and must exercise reasonable

firmness in resisting obstacles placed in the path of maintaining the parent-

child relationship.”   In re C.M.S., 832 A.2d 457, 462 (Pa.Super. 2003)

(internal quotation omitted).

      Furthermore, “we are instructed that we may not consider any effort

by the parent to remedy the conditions described in subsection[](a)(8) if

that remedy was initiated after the parent was given notice that the

termination petition had been filed.” In re Z.P., 994 A.2d at 1121 (citation

omitted); 23 Pa.C.S.A. § 2511(b).         Further, this evidentiary limitation

applies to the entire termination analysis.     Id. The court, however, may

consider post-petition efforts if the efforts were initiated before the filing of

the termination petition and continued after the petition date. Id.

      In her appellate brief and Rule 1925(b) statement, Mother first argues

the decision of the trial court was based on insufficient evidence. Id. at 4.

Mother also avers that the decision of trial court was against the weight of

the evidence. Id. While Mother does not state with specificity her issues of

appeal in her Rule 1925(b) statement and in her brief, we do not deem the

issues waived, and we review the issues in Mother’s brief challenging the

termination of parental rights.   See Commonwealth v. Laboy, 936 A.2d

1058 (Pa. 2007).




                                      -6-
J-S36031-16


     After careful review of the record, including the notes of testimony

from the October 7, 2014 and August 11, 2015 hearings, the parties’ briefs,

and the well-reasoned decision of the Honorable Jay J. Hoberg, we affirm on

the basis of the trial court’s decision. See Trial Court Memorandum Opinion,

11/17/15, at 11-19 (holding Child has been removed from Mother’s custody

for thirty-two months; the conditions which led to the removal still exist

including Mother’s instability, mental health issues, and relationship with

Father; CYS presented credible evidence regarding the needs, welfare and

best interests of Child; Child’s resource family meets Child’s developmental

and emotional needs; and Child has stability and permanency in his resource

home). Accordingly, having perceived no abuse of discretion, we affirm the

trial court’s decree. See In re Adoption of S.P., 47 A.3d at 826-27.


     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/17/2016




                                   -7-